UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) S Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 FOOT LOCKER, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(I)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: NOTICE OF 2 TABLE OF CONTENTS Page Notice of 2012 Annual Meeting of Shareholders i Proxy Statement Summary ii General Information 1 Questions and Answers 1 Proxy Materials 1 Record Date 2 Annual Meeting Information 2 Voting Information 3 Revoking a Proxy 4 Beneficial Ownership of the Companys Stock 5 Directors and Executive Officers 5 Persons Owning More than Five Percent of the Companys Stock 6 Section 16(a) Beneficial Ownership Reporting Compliance 7 Corporate Governance Information 7 Corporate Governance Guidelines 7 Policy on Voting for Directors 7 Director Independence 8 Committee Rotation 8 Lead Director 8 Board Leadership Structure 8 Executive Sessions of Non-Management Directors 9 Board Members Attendance at Annual Meetings 9 Director Orientation and Education 9 Payment of Directors Fees in Stock 9 Director Retirement 9 Change in a Directors Principal Employment 9 Risk Oversight 10 Stock Ownership Guidelines 10 Political Contributions 11 Communications with the Board of Directors 11 Retention of Outside Advisors 11 Code of Business Conduct 11 Board of Directors 12 Organization and Powers 12 Director Qualifications 12 Directors Independence 12 Related Person Transactions 14 Committees of the Board of Directors 14 Audit Committee 14 Compensation and Management Resources Committee 15 Finance and Strategic Planning Committee 16 Nominating and Corporate Governance Committee 16 Retirement Plan Committee 17 Executive Committee 17 Directors Compensation and Benefits 17 Executive Compensation 21 Compensation and Risk 21 Compensation Discussion and Analysis 22 Compensation Committee Report 37 Summary Compensation Table 38 Grants of Plan-Based Awards 41 Outstanding Equity Awards at Fiscal Year-End 45 Option Exercises and Stock Vested 49 Employment Agreements 50 Page 2011 Nonqualified Deferred Compensation 54 Potential Payments upon Termination or Change in Control 55 Retirement Plans 70 Pension Benefits 72 Trust Agreement for Certain Benefit Plans 73 Equity Compensation Plan Information 73 Items to be Voted on by Shareholders 74 Proposal 1: Election of Directors 74 Nominees for Directors 75 Directors Continuing in Office 76 Proposal 2: Ratification of the Appointment of Independent Registered Public Accounting Firm 81 Audit and Non-Audit Fees 81 Audit Committee Pre-Approval Policies and Procedures 81 Audit Committee Report 82 Proposal 3: Reapproval of the Performance Goals under the Annual Incentive Compensation Plan, as Amended and Restated 83 Proposal 4: Advisory Approval of Executive Compensation 85 Deadlines and Procedures for Nominations and Shareholder Proposals 87 Location of 2012 Annual Shareholders Meeting 88 112 West 34th StreetNew York, New York 10120 NOTICE OF 2 DATE: May 16, 2012 TIME: 9:00 A.M., local time PLACE: Foot Locker, Inc., 112 West 34th Street, New York, New York 10120 RECORD DATE: Shareholders of record on March 19, 2012 can vote at this meeting. ITEMS OF BUSINESS:  Elect three members to the Board of Directors to serve for three-year terms.  Ratify the appointment of KPMG LLP as our independent registered public accounting firm for the 2012 fiscal year.  Reapprove the Performance Goals under the Foot Locker Annual Incentive Compensation Plan, as amended and restated.  Advisory approval of the compensation of our named executive officers.  Transact such other business as may properly come before the meeting and at any adjournment or postponement. PROXY VOTING: YOUR VOTE IS IMPORTANT TO US. Please vote as soon as possible in one of these ways:  Use the toll-free telephone number shown on the Notice of Internet Availability of Proxy Materials for the 2012 Annual Meeting of Foot Locker, Inc. (your Foot Locker Notice) or on your proxy card;  Visit the web site shown on your Foot Locker Notice or on your proxy card to vote via the Internet;  If you received a printed copy of the proxy card, you may mark, sign and return the enclosed proxy card using the postage-paid envelope provided; or  Follow the instructions on your proxy materials if your shares are held in the name of your bank, broker, or other holder of record. Even if you plan to attend the annual meeting, we encourage you to vote in advance using one of these methods. G ARY M. B
